Citation Nr: 0517431	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-09 753	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to separate 10 percent evaluations for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to March 
1970 and from July 1970 to July 1972.  The veteran also 
served in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for 
hypertension and continued a single 10 percent rating for 
bilateral tinnitus.  The veteran presented testimony before 
the undersigned in December 2004.  The transcript has been 
obtained and associated with the claims folder.

The veteran filed his claim of entitlement to separate 10 
percent ratings for bilateral tinnitus in January 2003.  This 
issue is stayed pursuant to The Board Chairman's Memorandum 
01-05-08 (April 28, 2005).  The United States Court of 
Appeals for Veterans Claims (CAVC) issued a decision in Smith 
v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board, which concluded that no 
more than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The Secretary of VA 
disagrees with the CAVC's decision in Smith and seeks to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.

The Secretary of VA has imposed a stay at the Board on 
adjudication of tinnitus claims affected by Smith, including 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, as in this case, and a 
disability rating for tinnitus of greater than 10 percent is 
sought.  Once a final decision is reached on appeal in the 
Smith case or the matter is otherwise resolved, the 
adjudication of the veteran's claim of entitlement to 
separate 10 percent ratings for bilateral tinnitus will be 
resumed.  The veteran's claim for service connection for 
hypertension is not affected in any way by the tinnitus stay 
and will be decided by the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran incurred hypertension during a period of 
active duty for training.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are met.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board must ensure that 
VA has properly applied the procedural benefits of the VCAA 
before addressing the merits of a claim.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board, however, is satisfied in this case that all 
necessary development pertaining to the issue of entitlement 
to service connection for hypertension has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of benefit sought on appeal by 
the veteran.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Additional development would only serve to 
further delay resolution of the claim as to the hypertension 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Merits of the Hypertension Claim 

The veteran contends that he incurred hypertension during his 
Navy Reserve period of service.  Specifically, he contends 
that hypertension had its onset in July 1997 during a period 
of active duty for training.  The veteran asserts that his 
military duties significantly contributed to the development 
of hypertension, to include demands placed on him as a result 
of his advance in pay grade, having to continually meet new 
training requirements to maintain mobilization readiness, 
increased Command leadership responsibilities, and additional 
supervisory duties.  He further contends that the intake of 
high sodium food provided in the Navy chow halls was a risk 
factor for his subsequent diagnosis of hypertension.  Having 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the evidence is in 
equipoise and the appeal as to this issue will be granted.

The law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  Certain chronic 
disabilities, including essential hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Pertinent to this case, the term "veteran" is defined, in 
relevant part, as "a person who served in the active 
military, naval, or air service . . . ." 38 U.S.C. § 101(2) 
(West 2002); see also 38 C.F.R. § 3.1(d) (2004).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2004).  Thus, the 
definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training.  The CAVC has held this statute, in effect, means 
that an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (en banc) (holding that, 
because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As to medical evidence, the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The service medical records from the veteran's active duty 
service dated between October 1969 and July 1972 are devoid 
of any complaints or diagnoses of hypertension. However, 
medical records from the veteran's Reserve period contain 
elevated blood pressure readings.  A dental health 
questionnaire signed by the veteran in June 1996, July 1997, 
and March 2001 noted the veteran had high blood pressure.  
The veteran complained of arrhythmia during routine physical 
exercise in March 1977.  The veteran's blood pressure reading 
was 138/68.  On July 27, 1997, aboard the USS Frederick, the 
veteran was diagnosed with a viral syndrome.  His blood 
pressure was recorded as 120/100.  A July 1998 Report of 
Medical History revealed the veteran had a history of 
borderline hypertension with readings between 120-140/70-100.  
In March 2001, the veteran's blood pressure was 160/98.  The 
examiner noted that high blood pressure needed control. 

A review of post-service medical records from VA, Reynolds 
Road Family Care, and Dr. PR (initials) contain multiple 
diagnoses of hypertension.  Upon VA examination in July 2003 
for compensation purposes, a review of the veteran's active 
service and Reserve medical records was conducted.  The 
examiner noted that the veteran had blood pressure readings 
as follows: 120/100 in 1997; 142/96 in 1999; and 160/98 in 
2001.  The examiner opined the onset of elevated blood 
pressure "very likely" began in mid 1997 during the 
veteran's military service and continued.  The examiner 
concluded that the delineated blood pressure readings 
appeared to have led to the diagnosis of hypertension one 
year ago.

The veteran's private physician, Dr. PR, indicated that she 
reviewed the veteran's service medical records from 1997, 
1999 and 2001.  She concluded the veteran became hypertensive 
during his years in the service and had closer follow-up 
measures been taken, the veteran would have been diagnosed 
with hypertension earlier.  She stated that because the 
diagnosis was not made in service, there was a delay in 
treatment.  She opined, based on review of the medical 
records, that hypertension was "just as likely as not caused 
by [the veteran's] military service. 

The veteran's Annual Statement of Service History shows that 
between March 12, 1997, and March 11, 1999, he received 37 
points for active training/active duty training.  From March 
12, 1998 to March 11, 1999, the veteran received 18 points 
for active training/active duty training and from March 12, 
1999, to March 11, 2000, he also received 18 points.  
Finally, he received 34 points from March 12, 2000, to March 
11, 2001, for active training/active duty training.  In an 
annotated list provided by the veteran, he indicated that 
beginning July 24, 1997, he was on active training aboard the 
USS Frederick.  He also indicated that beginning July 25, 
2001, he was aboard the USS Frederick for 15 days.   

The claims folder does not contain confirmation from the 
service department with regard to whether the veteran was on 
active duty for training on July 27, 1997, and March 3, 2001.  
However, the undersigned had an opportunity to observe the 
veteran's manner and demeanor during the December 2004 
hearing, and finds his testimony to be credible.  He was also 
described on VA examination in July 2003 as a very adequate 
historian.  The veteran testified that the elevated blood 
pressure reading in mid-1997, as mentioned from review of the 
service records on the VA examination in July 2003, was when 
he was on 20 or 21 days of active duty for training in the 
South China Sea aboard the USS Frederick.  The testimony is 
consistent with the service medical records showing treatment 
while on the USS Frederick.  This was considered by the VA 
physician who reviewed the records in July 2003 as very 
likely the period of time when the veteran's blood pressure 
problems became evident and continued until hypertension was 
diagnosed.  

As indicated, in order to establish basic eligibility for 
veterans' benefits based upon active duty for training, the 
appellant must first establish that he was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan, supra.  Based on the opinions of the July 2003 VA 
examiner and the veteran's private physician, Dr. PR, the 
Board finds that the record presents a reasonable likelihood 
that hypertension originated during active duty for training 
and may be attributed to military service.  Even though 
hypertension was not diagnosed in July 1997 when the veteran 
was seen for unrelated matters, the medical opinion evidence 
relates the onset of the disease to this period of active 
duty training.  Resolving reasonable doubt, the Board finds 
the veteran has met his initial burden of establishing 
"veteran status" and is entitled to service connection for 
hypertension during a period of active duty for training. 


ORDER

Entitlement to service connection for hypertension is 
granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


